                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


KARRIE WEST,                               2:19-CV-13183-TGB-APP


                 Plaintiff,
                                       ORDER GRANTING IN PART
                                         AND DENYING IN PART
      vs.
                                       DEFENDANT’S MOTION FOR
                                         SUMMARY JUDGMENT
TARGET CORPORATION,


                 Defendant.

     Target shopper Karrie West got hurt when she was trying to

separate a plastic storage bin from a nested stack on the upper shelf and
the bins fell on her. Plaintiff West sued Defendant Target Corporation
under various tort theories. Target moved for summary judgment. That

motion will be GRANTED IN PART and DENIED IN PART.
                          I.   BACKGROUND
     On May 7, 2018, Karrie West went to a Target store in Auburn

Hills, Michigan. She was looking for storage bins to use at home. She
decided that she wanted a plastic under-bed storage container. The bins
she initially selected were located on a high shelf such that she had to

reach overhead to get one. Target’s documentation of the incident
indicates that the shelf was 60 inches off the ground. ECF No. 14-5,
                                   1
PageID.231. When she tried to remove one bin from a nested stack of
bins, Plaintiff says a “large number” of the bins fell onto her from the

shelf and caused her injury. ECF No. 1-2, PageID.13-14. Her expert
report alleges with more specificity that seven bins, measuring 44 inches
x 19.75 inches x 6.325 inches each and weighing 59.5 pounds in total, fell

on her head, shoulder, and hand. ECF No. 16-5, PageID.342.
     Plaintiff eventually chose to buy a different bin, and continued
shopping. At the checkout, she reported the incident to a cashier, but she

was not asked to complete an incident report and the cashier did not
report her complaint to a manager. She went back home. West Dep. 57:5-
20, 83:23-91:16, ECF No. 14-4, PageID.211, 217-19.

     The next day, Plaintiff experienced pain in her neck and had
difficulty doing basic tasks. West Dep. 93:25-95:8, ECF No.14-4,
PageID.220. At this time Plaintiff decided to call the Target store she

visited. She spoke with an employee, who generated an incident report.
Def.’s Ex. A, ECF No. 14-3.
     Plaintiff continued to experience pain that she attributes to the

accident. She filed a lawsuit in state court on February 28, 2019. The
parties engaged in significant motions practice and discovery there. After
receiving the Case Evaluation summary with Plaintiff’s claim for

$74,522.85 in damages, Defendant timely removed the case to this Court
on October 29, 2019. ECF No. 1, PageID.3. After further discovery in this


                                    2
Court, Defendant filed its Motion for Summary Judgment. ECF No. 14.
The Court heard argument on the motion on April 26, 2021.

                      II.   STANDARD OF REVIEW
      “Summary judgment is appropriate if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with any

affidavits, show that there is no genuine issue as to any material fact
such that the movant is entitled to a judgment as a matter of law.”
Villegas v. Metro. Gov't of Nashville, 709 F.3d 563, 568 (6th Cir. 2013);

see also Fed. R. Civ. P. 56(a). A fact is material only if it might affect the
outcome of the case under the governing law. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 249 (1986).

      On a motion for summary judgment, the Court must view the
evidence, and any reasonable inferences drawn from the evidence, in the
light most favorable to the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations omitted);
Redding v. St. Eward, 241 F.3d 530, 531 (6th Cir. 2001).
      The moving party has the initial burden of demonstrating an

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477
U.S. 317, 325 (1986). If the moving party carries this burden, the party
opposing the motion “must come forward with specific facts showing that

there is a genuine issue for trial.” Matsushita, 475 U.S. at 587, 106 S.Ct.
1348. The trial court is not required to “search the entire record to
establish that it is bereft of a genuine issue of material fact.” Street v.
                                      3
J.C. Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989). Rather, the
“nonmoving party has an affirmative duty to direct the court's attention

to those specific portions of the record upon which it seeks to rely to create
a genuine issue of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir.
2001). The Court must then determine whether the evidence presents a

sufficient factual disagreement to require submission of the challenged
claims to the trier of fact or whether the moving party must prevail as a
matter of law. See Anderson, 477 U.S. at 252.

                               III. ANALYSIS
   A. Premises liability
      Plaintiff first brings a claim in Count I for premises liability.

            i.    Standard for a finding of premises liability
      In general, a premises possessor (invitor) owes a duty to an invitee,
such as a customer in a store, to exercise reasonable care to protect the

invitee from any unreasonable risk of harm caused by a dangerous
condition on the land. Lugo v. Ameritech Corp., 629 N.W.2d 384, 386
(Mich. 2001) (citing Bertrand v. Alan Ford, Inc., 537 N.W.2d 185 (Mich.

1995)). In an exception to this rule, if the risk of harm exists only because
the invitee does not discover it or realize it even though they should have,
the “open and obvious” doctrine prevents the invitor from facing liability.

If, however, despite the “open and obvious” nature of the risk, the risk is
still unreasonable, the invitor may have some duty to undertake
reasonable precautions. That duty generally requires the presence of
                                      4
“special aspects of a condition” that (1) “make even an open and obvious
risk unreasonably dangerous,” or (2) create “situations in which it is

‘effectively unavoidable’ for an invitee to avoid the hazard posed by such
an inherently dangerous condition.” Hoffner v. Lanctoe, 821 N.W.2d 88,
91 (Mich. 2012). If a court determines some “special aspects” are present,

the question of what duty the invitor owed to invitees to take reasonable
precautions and whether they fulfilled that duty is generally left to the
jury. Bertrand, 537 N.W.2d at 187.
           ii.   Whether the hazard was “open and obvious” is a
                 jury question
     The test for whether a condition on a premises presents an “open
and obvious” risk of injury is an objective one: “whether it is reasonable

to expect that an average person with ordinary intelligence would have
discovered it upon casual inspection.” Hoffner, 821 N.W.2d at 94-95.
Examples of conditions that Michigan courts have found to be open and

obvious include a step (Bertrand), a pothole (Lugo), ice and snow on the
ground in the winter (Hoffner, Buhalis v. Trinity Continuing Care Servs.,
822 N.W.2d 254 (Mich. 2012)), a metal strip at the bottom of a display

(Bradfield v. Meijer, Inc., No. 258458, 2006 WL 708145 (Mich. Ct. App.
Mar. 21, 2006)), and a stack of boxes that the plaintiff stood on to reach
something (Bizyk v. Joe Randazzo's Fruit & Vegetable, Inc., No. 250570,

2005 WL 387550 (Mich. Ct. App. Feb. 17, 2005)).



                                     5
     Defendant’s primary argument is that the danger presented by the
bins falls under the “open and obvious” doctrine, and therefore Target

cannot be held liable for Plaintiff’s injury. In support of this contention,
Target points out that Plaintiff saw the bins on the shelf (West Dep.
53:21-24), had seen this kind of display before (West Dep. 65:3), had not

previously thought there was anything wrong with this kind of display
(West Dep. 76:2-4), and knew from previous experience that, with these
kinds of stacked bins, it is necessary to unstick the vacuum seal by letting

air go in between the bins before you can pull one off (“I did know that
they do suction together when you try to pull them apart”) (West Dep.
65:4-19). ECF No. 14-4. Again, the “open and obvious” test is an objective

one—whether an average user of ordinary intelligence would reasonably
discover the danger—rather than one depending on this particular
Plaintiff’s state of mind. Target presumably cites these facts to support

the idea that an average person would find the hazard presented by the
bins to be open and obvious.
     But to accept that argument would be to find that an average

person would find the act of reaching for a plastic bin from a stack located
on a shelf at a retail store to present an obvious risk of danger. Based on
a similar display at another store, Plaintiff alleges, and Defendant does

not contest, that there was no sticker or signage indicating that
customers should ask for help with these bins. Figure 2, ECF No. 16-5,
PageID.343. Plaintiff’s expert report also describes common practices in
                                     6
the retail industry regarding the display of items like these bins that
make the displays safer for consumers and that Target did not employ

here. ECF No. 16-5, PageID.346. Drawing reasonable inferences in favor
of Plaintiff, a reasonable juror could find that a stack of plastic bins,
which largely appear to be lightweight and maneuverable, does not

represent such an open and obvious hazard that it would seem inherently
risky to try to take one off the shelf without help.
     The situation here is similar to that in the case of Hua v. Home

Depot. There, the plaintiff was injured when attempting to pull down a
bag of patio sand from a display. Hua v. Home Depot U.S.A., Inc., 452 F.
Supp. 3d 698, 704 (E.D. Mich. 2020). Defendant Home Depot argued that

any reasonable person would know it was dangerous to try to lift the bag
of heavy sand alone. However, considering deposition testimony about
Home Depot’s usual practices regarding setting up displays as well as

evidence about the nature of the display itself, Chief Judge Hood found
that “reasonable minds may disagree with Defendant's view of what
creates an unreasonably dangerous display.” Id. at 703-04.

     An orderly aisle of a retailer, with rows of neatly stacked storage
bins, is quite different from a parking lot with a patch of slick ice, an
entrance with a broken front step, or wooden floor with a missing board—

these everyday occurrences are the kind that alert the average person to
take precautions. Because there are questions of fact as to whether the
risk presented by the bins was in fact open and obvious, summary
                                     7
judgment as to this part of Count I is denied. The analysis therefore ends
at this juncture of the “open and obvious” test and there is no need to

address whether there are any “special aspects” present on these facts.
  B. Nuisance
     Plaintiff’s next theory, included in Count I, is that Target is liable

under a public nuisance theory. This claim relies on a Michigan Supreme
Court case which indicates that “[a]t common law, acts in violation of law
constitute a public nuisance. Harm to the public is presumed to flow from

the violation of a valid statute enacted to preserve public health, safety
and welfare.” Att'y Gen. ex rel. Michigan Bd. of Optometry v. Peterson,
164 N.W.2d 43, 53 (Mich. 1969) (holding that unlicensed practice of

optometry was a public nuisance).
     Plaintiff’s briefing, however, fails to identify any “valid statute”
that Target’s acts allegedly violated. ECF No. 16, PageID.274-75. At oral

argument, counsel conceded public nuisance requires identifying the
statute being violated but argued that Plaintiff meets the requirement
because her expert cites OSHA rules that, according to the expert, Target

allegedly violated. But these are rules, not statutes, and Plaintiff cites no
authority for the proposition that acts in violation of agency regulations
support a claim for public nuisance. Because Plaintiff cannot meet the

requirements of a public nuisance claim, summary judgment as to this
part of Count I is granted.


                                     8
  C. Negligence
     In Count II, Plaintiff alleges that Target is liable under a theory of

general negligence.
           i.    Plaintiff can bring a negligence claim
      “[E]very person who engages in the performance of an undertaking

has an obligation to use due care or to act so as not to unreasonably
endanger the person or property of another,” and a negligence claim must
allege that some person did not fulfill this duty as part of the typical

negligence elements of duty, breach, causation, and damages. Jahnke v.
Allen, 865 N.W.2d 49, 51 (Mich. App. 2014) (quoting Schenk v. Mercury
Marine Div., Lowe Indus., 399 N.W.2d 428 (Mich. App. 1986)).

     For retail establishments, in Michigan “[i]t is the duty of a
storekeeper to provide reasonably safe aisles for customers and he is
liable for injury resulting from an unsafe condition either caused by the

active negligence of himself and his employees or, if otherwise caused,
where known to the storekeeper or is of such a character or has existed a
sufficient length of time that he should have had knowledge of it.” Clark

v. Kmart Corp., 634 N.W.2d 347, 348-49 (Mich. 2001) (quoting Serinto v.
Borman Food Stores, 158 N.W.2d 485 (Mich. 1968)). There must be some
allegation of employee involvement for a negligence claim. By contrast,

“[i]f the plaintiff's injury arose from an allegedly dangerous condition on
the land, the action sounds in premises liability rather than ordinary
negligence; this is true even when the plaintiff alleges that the premises
                                    9
possessor created the condition giving rise to the plaintiff's injury.”
Buhalis, 822 N.W.2d at 258 (citing James v. Alberts, 626 N.W.2d 158

(Mich. 2001)).
     Target argues Plaintiff’s second count fails because her allegations
only support a claim for premises liability. Target cites two cases where

courts found that, despite the complaint labeling its negligence and
premises liability claims as distinct, both pertained to conditions on the
land owned by the business. This meant the claims were in fact one and

the same. See Buhalis, 822 N.W.2d at 258 (plaintiff slipped and fell on
ice on a patio near defendant’s building entrance, general assertions that
defendant’s “employees caused the dangerous condition at issue” not

enough to establish negligence claim); Barriger v. Bon-Ton Dep't Stores,
Inc., No. 339317, 2019 WL 2552939, at *2 (Mich. Ct. App. June 20, 2019)
(plaintiff tripped on a rug in a store, court found that allegations centered

on a condition in the store and not employees’ conduct).
     In contrast, Plaintiff cites Laier v. Kitchen as an example of an
action where both premises liability and negligence claims were allowed

to independently move forward. There, the decedent plaintiff was killed
on defendant’s property during the attempted repair of a broken front-
end loader of a tractor. The plaintiff brought a negligence claim (alleging

that the defendant’s conduct in manipulating the tractor mechanism was
negligent and led to his death), as well as a premises liability claim
(alleging that, as an invitee on the defendant’s land, the plaintiff was
                                     10
owed a duty by the defendant to protect him from unreasonable risks).
The court denied summary judgment on both claims. Laier v. Kitchen,

702 N.W.2d 199, 208-12 (Mich. App. 2005). It was crucial to the court’s
holding that the plaintiff made specific allegations about the individual
defendant’s conduct to form the basis of the negligence claim, separately

from any allegations made about premises liability. Id. at 209.
     The allegations and facts here are more similar to those in Laier.
Cases that find negligence and premises liability to be one and the same

generally have to do with “conditions on the land” such as steps, flooring,
and ice. Here the dangerous condition is a stack of merchandise, rather
than some aspect of the “land.” Additionally, injuries due to liquids or

other items on the ground that would not be expected to be there (unlike
ice or a rug) are usually brought as negligence claims. See, e.g., Clark,
634 N.W.2d at 348 (plaintiff slipped on loose grapes on the floor of a

grocery store, negligence theory allowed to stand); Ritter v. Meijer, Inc.,
128 Mich. App. 783, 785, 341 N.W.2d 220, 221 (1983) (same); but see
Richard v. Meijer, Inc., No. 342766, 2019 WL 1780670, at *4 (Mich. Ct.

App. Apr. 23, 2019) (slip and fall claim due to water that allegedly came
through a leaky floor pipe determined to sound only in premises liability
because the plaintiff’s complaint “did not allege a claim based on

defendant’s conduct” and only used language related to the premises
conditions).


                                    11
     In contrast to the cases Defendant cites, Plaintiff does allege that
employees were responsible for what happened to her. ¶¶ 5, 6, 11, ECF

No. 1-2, PageID.14-15. Her expert report indicates Target employees
deviated from industry standard policies and procedures, specifically the
practice of conducting regular floor inspections to address potentially

dangerous display setups like the one Plaintiff encountered. ECF No. 16-
5, PageID.346. She also denies Defendant’s statement of material fact
that no Target employee was involved in the incident. ECF No. 16,

PageID.258. Additionally, a stack of merchandise seems more analogous
to the fruit in Clark or Ritter than to ice or water on the floor—rather
than a condition of the premises or “land,” it is an independent variable

in the store environment with which Target’s employees are alleged to
have materially interacted. The negligence claim will therefore be
evaluated independently from the premises liability claim.
     ii.   The evidence creates a genuine issue of material fact
           regarding negligence
     To make out a negligence claim, Plaintiff must show the basic
elements of duty, breach, causation, and damages. To meet the

“shopkeeper” duty of care under Michigan law, West has to show “active
negligence of [Target] and [its] employees or, if otherwise caused, where
known to the storekeeper or is of such a character or has existed a

sufficient length of time that he should have had knowledge of it.” Clark.,
634 N.W.2d at 348-49. She does not allege any active negligence (i.e., that

                                    12
a Target employee told her to take down the bins or did something in the
moment she was taking down the bins that led to her injury). But she

does allege that Target “should have had knowledge” of the dangerous
condition created by the bins.
     Plaintiff’s expert report provides evidence that the stacking of the

bins and the failure to maintain them in a particular configuration are
actions that would be directly connected to Target employees. Her expert
report and testimony create questions of material fact regarding whether

Target’s employees met the standards of due care for this sort of display
based on his knowledge of general industry practices regarding the
weight of the materials stacked together, the height at which they were

placed, and the frequency with which employees maintained the display.
See Expert Report, ECF No. 16-5, PageID.346; Birnbaum Dep. 17:2-9
(weight); 29:11-33:2, 50:3-52:12 (height); 38:2-15, 45:25-46:25 (employee

procedures); ECF No. 16-6.1 This is sufficient evidence to create an issue
of material fact as to whether Target employees breached their duty to
keep the store reasonably safe.


1 In Michigan, negligence liability cannot be premised on a defendant’s
failure to follow its own internal policies. Zdrojewski v. Murphy, 657
N.W.2d 721, 729 (Mich. 2002) (holding that “internal policies of an
institution . . . cannot be used to establish a legal duty in a negligence
claim”). Therefore, the portions of the expert report and deposition
testimony that discuss Target’s internal manuals and policies are
irrelevant in determining whether there is a genuine issue of material
fact regarding negligence.
                                     13
      Defendant argues that, even if the Court were to allow a negligence
theory, Plaintiff does not know why the bins fell on her, making her claim

speculative because she is unable to demonstrate proximate cause. ECF
No. 14-1, PageID.188-91. But the expert testimony already cited does
provide a proposed factual basis for the reason the bins fell on her,

indicating that she could demonstrate both cause in fact and proximate
cause to a jury. This is sufficient to create an issue of fact as to negligence
on behalf of store employees—whether the evidence will be enough to

prove by a preponderance is for the jury to decide. Summary judgment
on Count II is therefore denied.
                              CONCLUSION

      For the reasons stated, Target’s Motion for Summary Judgment
(ECF No. 14) is GRANTED IN PART and DENIED IN PART.
Specifically, summary judgment is DENIED as to the premises liability

claim in Count I, and as to Count II. Summary judgment is GRANTED
as to nuisance liability claim in Count I.
      SO ORDERED, this 30th day of June, 2021.


                                    BY THE COURT:




                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge

                                      14
